Citation Nr: 0126330	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  96-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of service connection for psychiatric disability as a 
residual of head injury.

2.  Entitlement to service connection for residuals of head 
injury other than psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from March 11, 1968 to 
November 26, 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision that denied 
service connection for a head injury.  

Initially, the Board observes that, in an October 2001 brief, 
the veteran's representative presented the issues as 
including "[e]ntitlement to service connection for a 
psychiatric disorder, secondary to the residuals of a head 
injury."  As a review of the procedural history of the claim 
reveals, this issue was first addressed by the RO in June 
1976.  The RO denied service connection for a nervous 
condition that was claimed as a residual of a concussion, and 
the veteran was informed of the denial by letter dated June 
15, 1976, but he did not appeal.  38 C.F.R. § 19.118 (1975).  
Almost twenty years later, the veteran submitted a second 
claim of entitlement to service connection for a head injury.  
The RO denied service connection for residuals of a head 
injury by the February 1996 decision that is the subject of 
the current appeal.  There was no specific adjudication of 
service connection for psychiatric disability as one of the 
residuals of head injury.  At a March 1997 hearing, the 
veteran's representative clarified that the veteran's 
contention was that psychiatric problems were claimed as 
residuals of a head injury.  In the July 2000 supplemental 
statement of the case (SSOC), the RO restated the issue of 
this claim as, "[s]ervice connection for residuals of a head 
injury (claimed as incurred aboard ship) and to include his 
psychiatric condition as secondary."  Since service 
connection was previously denied in 1976 for psychiatric 
disability as a residual of head injury, the Board finds that 
a preliminary decision must now be made as to whether new and 
material evidence has been presented to reopen this 

aspect of the claim more recently denied by the RO, namely 
entitlement to service connection for all residuals of a head 
injury.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board may not act on a previously denied claim without 
the presentation of new and material evidence sufficient to 
reopen the claim).  Consequently, the issues are as 
characterized on the title page of this decision.


FINDINGS OF FACT

1.  By a decision rendered in June 1976, the RO denied a 
claim of service connection for a nervous condition as a 
residual of head injury.  The veteran was notified of this 
decision, but did not appeal.

2.  The evidence received since the time of the June 1976 
denial, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for psychiatric disability as a 
residual of head injury.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 3.303, 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the RO denied service connection in June 1976 
for a nervous condition, claimed as a residual of a 
concussion.  The veteran was notified of the June 1976 
decision, but he did not appeal the decision and it 
consequently became final.  See 38 C.F.R. §§ 19.109, 19.110, 
19.118, 19.153 (1975); 38 C.F.R. §§ 20.302, 20.1103 (2001).  
As a result, the Board can consider the merits of the 

present claim for service connection only if "new and 
material evidence" has been submitted since the time of the 
prior final adjudication.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001).  As noted above, the 
Board's jurisdiction to consider the underlying claim and 
adjudicate it de novo depends upon whether there is new and 
material evidence in the record.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that there 
is no such evidence of record, that is where the analysis 
must end.  Id.  Further analysis beyond that question is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board notes that on August 29, 2001, the Secretary 
promulgated regulations which amended the regulation 
regarding new and material evidence.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The regulation applies only to claims to 
reopen submitted on or after August 29, 2001.  Id.  Since 
this claim to reopen was submitted in October 1998, it falls 
under the earlier rules.  

At the time of the June 1976 rating decision, the evidence of 
record consisted of service medical records, treatment 
records from the St. Louis County and the Jefferson Barracks 
VA Hospitals, and a May 1976 VA examination report.  The 
service medical records are unremarkable, save for the 
absence of noted defects at the entrance and discharge 
examinations, a noted defect of a skull fracture in a March 
1968 examination record, and treatment for complaints of 
headaches with an onset in 1966 and for complaints of nerves.  
There was also a brig confinement physical in November 1968.  
The medical records from St. Louis County Hospital show that 
the veteran was an inpatient in October 1970, at which time 
he was treated for complaints of nervousness and withdrawal, 
losing his temper and at times becoming violent.  The veteran 
reported a history of blackouts and was diagnosed with 
anxiety neurosis.  

The treatment records from the Jefferson Barracks VA Hospital 
show that the veteran was an inpatient in June and July 1975, 
and again in January 1976.  The records reflect that the 
veteran was admitted in June 1975 complaining of blackouts, 
headaches, suicidal and paranoid ideation, and a sense of a 
foreshortened future.  A mental examination revealed anxiety, 
a flattened affect, blocking and circumstantial thought.  An 
electroencephalogram (EEG) showed a focal abnormality.  The 
veteran reported the onset of the headaches to be while in 
service.  The examiner diagnosed borderline personality, 
abnormal EEG, and drug dependence.  After an irregular 
discharge, the veteran was again admitted that month with 
complaints of headaches, loose associations and paranoid 
ideation.  The examiner diagnosed schizoid personality and 
drug dependence.  The records show that the veteran was 
admitted a third time in January 1976, with complaints of 
headaches followed by violent behavior since he was 17 years 
old.  The veteran also complained of being depressed.  A 
contemporaneous skull x-ray and brain scan revealed no 
abnormality.  The examining physician noted that the abnormal 
EEG may very well be consistent with a seizure disorder or 
possibly secondary to a drug or increased intracranial 
pressure.  The examiner diagnosed organic psychosis.

A May 1976 VA examination report documents the results of a 
neuropsychiatric examination during which the veteran 
reported his main trouble as experiencing headaches.  The 
headaches, by report, began in service with a few occurring 
prior to that.  The veteran reported never being nauseated or 
vomiting, and that the 

headaches were sometimes associated with anxiety or panic-
like reaction or when he felt frightened or threatened by 
people.  The mental examination showed a flat affect, 
blocking throughout the session, and light tangential speech, 
but no organized delusional system, no memory deficits, and 
no cognitive or judgment deficits.  He had limited insight.  
The neurological examination revealed a normal head in shape 
and contour, round and equal pupils, a negative funduscopic 
evaluation bilaterally, intact posterior columns and 
cerebellar system, active and equal deep and superficial 
reflexes, normal motor power in all flexors and extensors 
throughout, normal gait and station, and negative Romberg.  
The examiner diagnosed schizoid personality with cephalgia 
and drug dependence according to history.

Since the June 1976 rating decision, evidence has been added 
to the claims file, including private medical records showing 
regular treatment received at the Washington University 
clinics from December 1976 to June 1982.  In a December 1976 
treatment record, the examiner noted that the veteran's 
mother had reported that the veteran was fine until an 
accident and associated head trauma when he was 17 years old.  
A January 1977 treatment record reflects that the veteran 
gave a history of incurring a fractured skull and jaw in a 
motorcycle accident in 1967.  A February 1977 treatment 
record indicates that the veteran presented with no psychotic 
or depressive symptoms, and had fair insight and judgment.  A 
record of treatment in July 1977 shows the examiner's 
impression of undiagnosed indicators of cerebral damage by 
EEG and a mild abnormality in psychologic testing.  Later 
that month, the veteran reported that the start of his 
problems was a skull or jaw fracture from a motorcycle 
accident that left him in a coma for two weeks.  In addition, 
the veteran reported being hit with a metal chair during a 
fight while in the Navy.  In August 1977, the examiner's 
impression was that of minor brain dysfunction of adulthood 
probably secondary to cerebral trauma.  In June 1978, an 
examiner stated that the skull fracture from the motorcycle 
accident, combined with the head trauma in service, could 
have caused minimal brain damage which manifested itself by 
temper outbursts, poor concentration and poor attention span, 
and intermittent depressive episodes and withdrawal.  The 
examiner diagnosed mild organic brain syndrome (possible 
adult minimal brain dysfunction) secondary to 

head trauma, in August 1978.  In December 1978, the examiner 
diagnosed probable minimal brain dysfunction of adulthood 
(post-traumatic organic brain syndrome)-a diagnosis which in 
some form or another is seen throughout the remaining 
Washington University treatment records through 1982.  

Two RO hearings were held-one in July 1996 and a second in 
March 1997.  At the first hearing, the veteran testified that 
after discharge he entered college but was not able to 
complete the final exams and wound up in different states 
without knowing how he got there.  He testified that during 
service, a mishap on the flight deck of the USS Independence 
sent him rolling down some steps and resulted in his cracking 
the back of his head.  The veteran states that he was 
disoriented and afterward read a letter which indicated that 
his wife was missing.  According to the veteran this prompted 
him to request leave; it was denied.  In reaction to being 
denied leave, the veteran explains, he slammed the door of 
his locker.  The veteran testified that because of that act 
he was placed in the brig.  The veteran relates that when he 
arrived at the brig, a marine repeatedly beat him with a 
steel chair, then took him to sick bay and told the medic 
that one of the other guys had done it.  The veteran 
testified that he did not tell anyone about the incident on 
the flight-deck or the injuries he sustained.  The veteran 
relates that since leaving the service he has had headaches, 
has been disoriented, and could only work part time.  During 
the second hearing, the veteran testified that he sent a 
picture of himself-reflecting his injuries-to his mother a 
couple months after the events.  The veteran related that the 
incident occurred in the latter part of 1968.  

The veteran's service disciplinary records were also added to 
the claim file, to include a document titled, "court 
memorandum" reflecting imposition of non-judicial punishment 
for insubordination toward a superior petty officer, 
disobeying a lawful order to go to his bunk, and threatening 
the life of a second class petty officer and striking the 
bulkhead with his fist on about November 26, 1968. 

The Board finds that the evidence associated with the file 
after June 1976 is neither redundant, nor cumulative of 
evidence already in the file, and therefore, is new.  
Similarly, the Board finds that the new evidence bears 
directly and substantially 

upon the specific matter under consideration, and is 
therefore material.  In this regard, the Board notes that the 
June 1976 rating decision denied service connection on the 
basis that the veteran's disorder was deemed congenital in 
nature, and was consequently not incurred in service.  The 
new evidence includes medical treatment records from the 
Washington University clinics in which examiners suggest a 
possible correlation between present psychiatric disorders-
minimal brain syndrome-and head injuries incurred in and 
before service.  This new evidence is so significant that a 
fair resolution of the underlying claim cannot be had without 
it.  This is so because the new evidence tends to support the 
veteran's claim in a manner not previously shown.  New and 
material evidence having been presented, the claim must be 
reopened.

The Board acknowledges that the issue of whether there is new 
and material evidence to reopen the claim was not addressed 
by the RO; nor was the veteran provided with notice of this 
issue as required.  However, the Board finds that in light of 
the favorable decision to reopen the claim, the veteran has 
not been prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) came 
into effect during the pendency of this appeal.  Codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Because the Act has clarified VA's duty 
to assist claimants in developing evidence pertinent to their 
claims and eliminated the previous requirement that a claim 
be well grounded before VA's duty to assist arises, the 
question arises as to whether this claim to reopen must be 
remanded to the RO for consideration of the claim to reopen 
in the context of the Veterans Claims Assistance Act of 2000.  
In this regard, it should again be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  Consequently, because the Board may 

not address the underlying claim until new and material 
evidence has been presented, action to remand the claim to 
reopen has not been taken.


ORDER

New and material evidence has been presented to reopen a 
claim of service connection for psychiatric disability as a 
residual of head trauma; to this extent the appeal is 
granted.  


REMAND

The veteran contends that a head injury sustained before his 
military service was aggravated by additional head injuries 
sustained while in the service.  He asserts that he now 
experiences several disabilities as a result.  (Given that 
the Board has found that the claim of service connection for 
psychiatric disability as a residual of head injury should be 
reopened, the question of service connection for all 
residuals of head injury, no matter the characterization of 
the residual disability, will now be addressed in this 
remand.)

While a VA examination was provided in May 1976, the examiner 
at that time did not have the benefit of a review of the 
Washington University medical treatment records.  
Furthermore, the examiner at that time did not provide an 
opinion as to the etiology of the reported headaches or 
psychiatric disorders.  Such an opinion would greatly assist 
in determining entitlement to service connection. 

The Board also notes that during the July 1996 hearing the 
veteran stated that he had seen counselors at Florissant 
Valley Community College where he attended after discharge 
from military service.  Whether these were school guidance 
counselors or counselors who handled psychiatric counseling 
is not clear.  Nevertheless, there is no evidence in the file 
to show that an attempt to obtain the records was 
accomplished.  Since the records could potentially reveal 
information relevant to the resolution of the claim, an 
attempt to obtain any such records should be made.

In addition, in light of the passage of the Veterans Claims 
Assistance Act of 2000, which became effective during the 
pendency of this appeal, the RO should reexamine the claim 
under these new provisions.  The Board observes that the RO 
adjudicated this claim on the basis that it was not well 
grounded, a concept eliminated by the Act.  Guidance on 
applying the provisions of the Act is found in VA's newly 
promulgated implementing regulations.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, the claim is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied. 

2.  The RO should ask the veteran to 
provide information about any additional 
relevant medical treatment evidence that 
is not now part of the record.  In 
particular, the RO should ask the veteran 
to identify any records of treatment or 
evaluation provided while at the 
Florissant Valley Community College.  The 
RO should assist the appellant in 
obtaining such evidence.  The results of 
these attempts should be documented in 
the claims file.

3.  After the above-requested 
development is completed, the RO should 
schedule the veteran for a VA 
neuropsychiatric examination.  The 
examiner should review the claims 
folder and a copy of this remand before 
examining the veteran.  The examiner 
should determine what, if any, 
neurological or psychiatric 
disability(ies) exist, utilizing 
whatever tests are necessary to reach 
such a determination.  Specific 
attention should be given to 
manifestations described by the 
veteran, including headaches and 
psychiatric symptoms.  The examiner 
should then provide an opinion as to 
the medical probabilities that any 
current disability is related to the 
veteran's military service, including 
the two head injuries the veteran 
testified occurred in service.  The 
examiner should also determine whether 
any pre-service disability due to head 
injury increased or worsened while the 
veteran was in service.  If so, it 
should be noted whether there is clear 
and unmistakable (obvious or manifest) 
evidence that the worsening was due to 
the natural progression of the 
disability.  The examiner should 
explain his or her opinion in the 
context of the entire record.  

4.  The RO should undertake any 
additional evidentiary development 
indicated by the evidence obtained as a 
result of the above requests.  After all 
notice requirements are satisfied, and 
the duty to assist is fulfilled, the RO 
should re-adjudicate the claim.  If the 
benefit sought is denied, a SSOC should 
be issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for further development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 



